                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                UNITED STATES DISTRICT COURT

                                  10
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   MARTIN HANAI, et al.,
                                  14                 Plaintiffs,                           No. C 20–06012 WHA

                                  15           v.
                                                                                           ORDER GRANTING MOTION
                                  16   MERCEDES-BENZ USA, LLC,                             FOR JUDGMENT ON THE
                                                                                           PLEADINGS RE CLAIM FOR
                                  17                 Defendant.                            FRAUDULENT CONCEALMENT
                                                                                           AND PUNITIVE DAMAGES
                                  18
                                  19

                                  20                                        INTRODUCTION
                                  21        In this defective vehicle action, defendant moves to dismiss plaintiffs’ fraudulent
                                  22   concealment claim under Rule 12(c) and Rule 9(b). To the extent herein stated, defendant’s
                                  23   motion to dismiss is GRANTED.
                                  24                                          STATEMENT
                                  25        Around December 20, 2017, plaintiffs Martin Hanai and Shigeru Hanai purchased a new
                                  26   2018 Mercedes-Benz GLE 350 from a Mercedes-Benz of San Francisco (Compl. Exh. C).
                                  27   Defendant, Mercedes-Benz USA, LLC (MBUSA), is the manufacturer of the vehicle here at
                                  28
                                   1   issue. Around March 16, 2020, and April 4, 2020, plaintiffs brought the vehicle to authorized

                                   2   MBUSA repair facilities after noticing a bad smell coming from the air conditioning. On both

                                   3   occasions, plaintiffs believed that the vehicle was repaired because the service technician

                                   4   represented that the issue had resolved and that the car was safe to drive. However, the air

                                   5   conditioning continued to cause a foul odor even after the attempted repairs (Compl. ¶¶ 5, 6,

                                   6   12, 16, 17).

                                   7        Plaintiffs allege that MBUSA knew of the defect that led to the odor but still decided to

                                   8   manufacture and market the vehicle. At no point during this pre-purchase period did MBUSA

                                   9   warn plaintiffs that the air conditioner contained any defect. Prior to purchasing the vehicle,

                                  10   plaintiffs relied on statements, marketing brochures, and commercials made by MBUSA

                                  11   representatives (Compl. ¶¶ 15, 40).

                                  12        Plaintiffs allege that these statements led them to buy the vehicle. Plaintiffs had no
Northern District of California
 United States District Court




                                  13   reason suspect the air conditioning defect prior to purchase. Plaintiffs further allege that if

                                  14   MBUSA had disclosed the air conditioning defect at or prior to the sale, they would not have

                                  15   purchased the vehicle (Compl. ¶¶ 40, 44).

                                  16        The Hanais now brings three claims for relief: claims for breach of express and implied

                                  17   warranty in violation of Song-Beverly Act and a claim for fraudulent concealment. MBUSA

                                  18   moves to dismiss the third claim for fraudulent concealment and with it, the plaintiffs’ claim

                                  19   for punitive damages.

                                  20                                             ANALYSIS

                                  21        Rule 12(c) motions are subject to the same standard as Rule 12(b)(6) motions. Dworkin

                                  22   v. Hustler Magazine, 867 F.2d 1188, 1192 (9th Cir. 1989). Thus, to survive a motion for

                                  23   judgment on the pleadings, a complaint must contain sufficient factual matter accepted as true,

                                  24   to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  25   (2009).

                                  26        Plaintiffs’ fraudulent concealment claim must meet Rule 9(b) which requires, “[i]n

                                  27   alleging fraud or mistake, a party must state with particularity the circumstances constituting

                                  28   fraud or mistake. Malice, intent, knowledge, and other conditions of a person's mind may be
                                                                                        2
                                   1   alleged generally.” “Averments of fraud must be accompanied by the who, what, when, where,

                                   2   and how of the misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106

                                   3   (9th Cir. 2003) (citations and quotations omitted).

                                   4        In considering a fraudulent concealment claim, we must also address the threshold

                                   5   question of whether the defendant owed the plaintiff any duty of disclosure. Hoffman v. 162 N.

                                   6   Wolfe LLC explains:

                                   7                 There are four circumstances under which a person may owe a
                                                     duty: [1] when the defendant is in a fiduciary relationship with the
                                   8                 plaintiff; [2] when the defendant had exclusive knowledge of
                                                     material facts not known to the plaintiff; [3] when the defendant
                                   9                 actively conceals a material fact from the plaintiff; and [4] when
                                                     the defendant makes partial representations but also suppresses
                                  10                 some material facts. The latter three circumstances, though not
                                                     requiring a fiduciary relationship, require some sort of transaction
                                  11                 between the parties.
                                  12
Northern District of California
 United States District Court




                                       175 Cal. Rptr.3d 820, 826 (Ct. App. 2014). The complaint does not set forth a fiduciary
                                  13
                                       relationship. However, contrary to MBUSA’s suggestion, plaintiffs sufficiently allege that
                                  14
                                       MBUSA served as a party to the transaction through its agents at the Mercedes-Benz of San
                                  15
                                       Francisco dealership where plaintiffs purchased their vehicle (Compl., Exh. C). However,
                                  16
                                       plaintiffs do not satisfy this requirement as to any of the other three circumstances because the
                                  17
                                       complaint does not allege (beyond conclusory statements) that MBUSA had exclusive
                                  18
                                       knowledge, actively concealed, or suppressed information.
                                  19
                                            Plaintiffs also contend that duty to disclose is established where the defect possesses a
                                  20
                                       safety concern. However, the plaintiff’s reliance on Daugherty and Bardin is misguided.
                                  21
                                       Daugherty v. Am. Honda Motor Co., 144 Cal.App.4th 824, 836 (2006); Bardin v.
                                  22
                                       DaimlerChrysler Corp., 136 Cal.App.4th 1255, 1270 (2006). The California court of appeal
                                  23
                                       has rejected as dicta the suggestion in these opinions that safety concerns establish a duty to
                                  24
                                       disclose, instead holding that no such independent duty exists. Gutierrez v. Carmax Auto
                                  25
                                       SuperStores Cal., Cal.App.5th 1234, 1260 (2018). Even if such a duty did exist, the plaintiffs
                                  26
                                       did not allege any safety concerns in their complaint, first raising this allegation in their
                                  27
                                       opposition.
                                  28
                                                                                        3
                                   1          To state a claim for fraudulent concealment, plaintiffs must sufficiently allege all of the

                                   2   following elements, Graham v. Bank of Am., N.A., 226 Cal.App.4th 594, 606 (2014):

                                   3                 (1) concealment or suppression of a material fact; (2) by a
                                                     defendant with a duty to disclose the fact to the plaintiff; (3) the
                                   4                 defendant intended to defraud the plaintiff by intentionally
                                                     concealing or suppressing the fact; (4) the plaintiff was unaware of
                                   5                 the fact and would not have acted as he or she did if he or she had
                                                     known of the concealed or suppressed fact; and (5) plaintiff
                                   6                 sustained damage as a result of the concealment or suppression of
                                                     the fact.
                                   7

                                   8          While a plaintiff may plead knowledge or intent “generally” under Rule 9(b)’s relaxed

                                   9   standard as to conditions of the mind, the plaintiff must present some factual allegations as to

                                  10   the elements of their concealment claim. As Iqbal makes clear, plaintiffs may not “plead the

                                  11   bare elements of his cause of action, affix the label ‘general allegation,’ and expect his

                                  12   complaint to survive a motion to dismiss” in the face of a Rule 9(b) challenge. 556 U.S. at
Northern District of California
 United States District Court




                                  13   687.

                                  14          Yet plaintiffs do just that. They fail to put forth any facts to support the intent to defraud

                                  15   element. Plaintiffs allege that MBUSA “had advance knowledge which only defendant could

                                  16   know,” and that defendant was “well-aware” and “had knowledge” of the alleged air

                                  17   conditioning defect (Compl. ¶ 40). These threadbare conclusory statements lack factual

                                  18   support. Plaintiffs not only fail to present factual allegations to show MBUSA actually knew

                                  19   of the air conditioning defect before selling it, they also fail to allege how MBUSA would have

                                  20   discovered the defect prior to plaintiffs’ purchase. Plaintiffs do not allege, for instance, that

                                  21   there were consumer complaints, testing reports, or anything else that would result in any

                                  22   reasonable inference that MBUSA knew about the defect before selling the car. That plaintiffs

                                  23   took their car to the dealer for repairs does not indicate fraudulent concealment as to the

                                  24   original purchase.

                                  25          Plaintiffs’ claim for punitive damages cannot survive without the fraudulent concealment

                                  26   claim. “Because punitive damages may not be awarded for breach of contract, the award of

                                  27   punitive damages must be set aside.” City of Hope Nat'l Med. Ctr. v. Genentech, Inc., 43 Cal.

                                  28   4th 375, 392 (2008).
                                                                                         4
                                   1        Dismissal of plaintiff’s claim for fraudulent concealment eliminates any need to consider

                                   2   defendant’s argument as to the economic loss rule, so this order declines to do so.

                                   3        For the foregoing reasons, the motion for judgment on the pleadings is GRANTED and

                                   4   plaintiffs’ third claim for fraudulent inducement-concealment and the request for punitive

                                   5   damages are hereby DISMISSED. If discovery bears out further evidence of fraud, plaintiffs

                                   6   may seek leave to amend their complaint in light of that evidence.

                                   7
                                            IT IS SO ORDERED.
                                   8

                                   9
                                       Dated: June 17, 2021
                                  10

                                  11

                                  12
Northern District of California




                                                                                              WILLIAM ALSUP
 United States District Court




                                  13                                                          UNITED STATES DISTRICT JUDGE

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
